OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement filed 23 APR 2020.

Drawings
The drawings are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The subject matter of claim 8.
The subject matter of claim 16.
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
The Figure legends, reference characters, and lines forming the Figures are of deficient quality (not uniformly thick and well-defined - 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.
The apparently handwritten reference characters forming the Figures are of inadequate clarity (not uniformly thick and well-defined - 37 CFR 1.84(l)):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  For example, reference character “9” in the Figure(s) appears to be the letter "g”, reference character “10” appears to be some form of extraneous numbering, and the like.  Thus at least these reference characters are not well-defined and contributes to confusion and/or contradiction with the written specification.
The perforated plate 10 is poorly depicted - the perforations thereof are nearly obliterated via the dark shading.

Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.



INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 






Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Page 7 is a “Reference character list” but lacks reference characters.
The specification should have the following headings inserted therein at the appropriate locations in accordance with 37 CFR 1.77:
Arrangement of the Specification
	The following order or arrangement is preferred in framing the specification and, except for the title of the invention, each of the lettered items should be preceded by the headings indicated below.
	(a)	Title of the Invention.
	(b)	Cross-References to Related Applications (if any).
	(c)	Statement as to rights to inventions made under Federally-sponsored research and development (if any).
	(d)	Background of the invention.
		1.	Field of the Invention.
		2.	Description of the Related Art including information disclosed under 37 C.F.R. §§ 1.97-1.99.
	(e)	Summary of the Invention.
	(f)	Brief Description of the Drawing.
	(g)	Description of the Preferred Embodiment(s).
	(h)	Claim(s).
	(I)	Abstract of the Disclosure.
	
	
	Appropriate correction is required.


The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "The invention relates to” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 4, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 4:  does the subject matter of claim 4 have any relationship to the “means” recited in claim 3?

Claim 5:  does the subject matter of claim 5 have any relationship to the “means” recited in claim 3?

Claim 5:  does the subject matter of claim 15 have any relationship to the “means” recited in claim 3 or the slot nozzles of claim 5?

Claims 8 and 16:  “the degassing outlet” and “the side or downwards” lack antecedent basis; lines 3-4 of these claims are worded in an awkward and confusing manner.

Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.


Claim Interpretation Pursuant to 35 U.S.C. § 112, sixth paragraph (NOT a rejection, merely claim interpretation to clarify the record)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as in claim 3), except as otherwise indicated in an Office action (as noted below).  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Moreover, the examiner considers the recitations of "means" in claims 10 and 18 should not be treated in accordance with 35 U.S.C. 112(f) because the “means” relates to specific structure (“pressure control device”) and thus is not a means or step for performing a function. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-328449 that discloses as seen below a first extruder 8 and a second downstream extruder 2; a transfer zone 9 between the two extruders; a pressure control device 10 that can be controlled; the second extruder 2 is arranged below the first extruder 8 as seen in Figure 1; the second extruder having a zone 4 adjoining the transfer zone 9 that is capable of being degassed (other than a “zone” note no degassing means or structure is claimed); a closable outlet at 11a is provided in the region of the transfer zone; the outlet 11a can be closed by means of the pressure control device10; the pressure control device comprises a slide valve 10; a volume cross section of the first extruder 8 is smaller than a volume cross section of the second extruder 2; an extruder screw 12 of the first extruder 8 can be driven at a higher angular velocity than an extruder screw 3 of the second extruder 2 via respective drive means seen in Figure 1.






    PNG
    media_image1.png
    601
    629
    media_image1.png
    Greyscale





Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LECHNER et al. (US 2011/0182132 A1) that discloses as seen below a first extruder 12 and a second downstream extruder 4; a transfer zone 50 between the two extruders; a pressure control device 51 that can be controlled] via controller 11 ¶ [0035] and a drive device 52 for adjusting movement of the pressure control device 51; the second extruder 4 is arranged below the first extruder 12 as seen in Figure 2; the second extruder having a zone 55 adjoining the transfer zone 50 that is capable of being degassed (other than a “zone” note no degassing means or structure is claimed); a closable outlet proximate 20 is provided in the region of the transfer zone that can be closed by means of the pressure control device 51; the pressure control device 51 comprises a slide valve; a volume cross section of the first extruder 12 is smaller than a volume cross section of the second extruder 4 as seen in Figure 1; an extruder screw 20 of the first extruder can be driven at a higher angular velocity than an extruder screw 42 of the second extruder via respective drive means 5 and 8 and the controller 11 [0028], [0038], [0047]; and a means for increasing a surface of the mixture passed through the transfer zone in the form of a perforated plate 54 including slot nozzles 56 therein.












    PNG
    media_image2.png
    735
    1072
    media_image2.png
    Greyscale







Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKAKURA et al. (US 4767303) that discloses as seen below a first extruder 2 and a second downstream extruder 12; a transfer zone 20 between the two extruders; a pressure control device 28 that can be controlled; the second extruder 12 is arranged below the first extruder 2 as seen in Figure 1; the second extruder having a zone 24 adjoining the transfer zone that is capable of being degassed (other than a “zone” note no degassing means or structure is claimed); a closable outlet at proximate 28 is provided in the region of the transfer zone; the outlet can be closed by means of the pressure control device 28; the pressure control device comprises a slide valve 28; a volume cross section of the first extruder 2 is smaller than a volume cross section of the second extruder 12; an extruder screw 6 of the first extruder can be driven at a higher angular velocity than an extruder screw 16 of the second extruder via respective drive means 8 and 18 seen in Figure 1.












    PNG
    media_image3.png
    891
    771
    media_image3.png
    Greyscale



Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5-38738 that discloses as seen below a first extruder FZ and a second downstream extruder MZ; a transfer zone CZ between the two extruders; a pressure control device PI that can be controlled; the second extruder is arranged below the first extruder as seen in Figure 1; the second extruder having a zone PCL adjoining the transfer zone that is capable of being degassed (other than a “zone” note no degassing means or structure is claimed); a closable outlet proximate PCL is provided in the region of the transfer zone; the outlet can be closed by means of the pressure control device PI; the pressure control device comprises a slide valve PI; a volume cross section of the first extruder FZ is smaller than a volume cross section of the second extruder MZ; an extruder screw SC2 of the first extruder can be driven at a higher angular velocity than an extruder screw SC1 of the second extruder via respective drive means (denoted by rotational arrows) seen in Figure 1.

    PNG
    media_image4.png
    441
    632
    media_image4.png
    Greyscale


Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-291201 that discloses as seen below a first extruder 2 and a second downstream extruder 4; a transfer zone 3 between the two extruders; a pressure control device 18 that can be controlled; the second extruder is arranged below the first extruder as seen in Figure 1; the second extruder having a zone 21a adjoining the transfer zone that is capable of being degassed (other than a “zone” note no degassing means or structure is claimed); a closable outlet at 19 is provided in the region of the transfer zone; the outlet can be closed by means of the pressure control device 18; the pressure control device comprises a slide valve 18; a volume cross section of the first extruder 2 is smaller than a volume cross section of the second extruder 4; an extruder screw 6 of the first extruder can be driven at a higher angular velocity than an extruder screw 22 of the second extruder via respective drive means 7 and 23 and via controller 24 seen in Figure 1.



    PNG
    media_image5.png
    611
    946
    media_image5.png
    Greyscale









Claims 1-2, 6-7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HERRMANN et al. (US 5080845) that discloses as seen below a first extruder 1 and a second downstream extruder 18; a transfer zone 16 between the two extruders; a pressure control device 17 that can be controlled; the second extruder is arranged above the first extruder as seen in Figure 1; the second extruder having a zone proximate 26 adjoining the transfer zone that is capable of being degassed via degassing outlet vents 25 and 32; a closable outlet at 16 is provided in the region of the transfer zone; the outlet can be closed by means of the pressure control device 17; the pressure control device comprises a slide valve 17; a volume cross section of the first extruder 1 is smaller than a volume cross section of the second extruder 18; an extruder screw 14 of the first extruder can be driven at a higher angular velocity than an extruder screw 27 of the second extruder via respective drive means.

    PNG
    media_image6.png
    1261
    817
    media_image6.png
    Greyscale


Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses cascade extruders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





26 July 2022